Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 27, 28, 39, and 40 are cancelled.
Claims 21-26, 29-38, 41, and 42 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 21-26, 29-38, 41, and 42 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a system or a method comprising: receiving, via connection handler circuitry of a message handling system, a message addressed to a recipient; extracting, by message parser circuitry of the message handling system, one or more headers and/or content of the message; generating, by message modification circuitry of the message handling system, a modified message by inserting, into the message, an HTML element comprising a first unique uniform resource locator (URL), wherein the HTML element comprises a hyperlink that, when clicked, triggers sending feedback about the message to the message handling system; sending, by the connection handler circuitry, the modified message to a device that handles messages for the recipient, the sending being performed before the analyzing is complete; analyzing, by message processing circuitry of the message handling system, the one or more headers and/or content; determining, by the message processing circuitry, which image of a plurality of images to serve in response to a request containing the first unique URL, wherein the determining is based on the analyzing the one or more headers and/or content, and wherein the message processing circuitry is operable to determine to serve a first image of the plurality of images before reception of the feedback in response to an interaction with the hyperlink and to determine to serve a second image of the plurality of images after reception of the feedback in response to an interaction with the hyperlink (major difference in the claims not found in the prior art); and serving the determined image as set forth in the Specification and recited in independent claims 21 and 34.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 13, 2022